Title: General Orders, 1 May 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Monday May 1st 1780
            Parole Schuyler  Countersigns Matthews Peabody
          
          [Officers] Of the Day Tomorrow[:] Colonel Angell[,] Major Thayer[,] Brigade Major 1 Pennsylva. Brigade
          James Coleman a Soldier in the 11th Pennsylvania regiment was tried on the 29th ulto at the General Court martial whereof Colonel Shreve is president for “Repeated Desertion Forgery and disposing of his Arms and Accoutrements” Pled Guilty. The Court are of opinion that he is Guilty of a breach of the 1st Article 6th Section and 3d Article 12th Section, of the Articles of War and do sentence him to suffer Death more than two thirds of the Court agreeing.
          The Commander in Chief confirms the Sentence.
          As the Stormy weather has prevented the Inspection of the Pennsylvania Division this day; the Inspection of that Division is postponed ’till tomorrow and of the others to the succeeding days. agreeable to the order of the 27th the small detached Guards to be relieved one day later than mentioned in the General order of 29th ulto.
        